ORDER

PER CURIAM.
Beth Ann Schwan (“plaintiff’) appeals the judgment pursuant to a jury verdict in favor of USAA Casualty Insurance Company (“USAA”) on her action to recover for property loss from a fire. Plaintiff asserts several claims of error. She contends that the trial court erred in denying her motion for directed verdict because the issue of the intent of Kurt Schwan (“husband”), plaintiffs husband, in relation to the fire was barred from relitigation by collateral estoppel. Plaintiff also argues that the trial court erred in admitting evidence of a prior fire set by husband, and the trial court erred in denying her request for a mistrial following a statement regarding his history of arson. Finally, plaintiff claims that the trial court erred in denying her motion for judgment notwithstanding the verdict and alternative motion for new trial because the verdict was not warranted by law.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).